DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5, 8, 11-17, 19, and 20 are objected to because of the following informalities:  
In regards to claim 2, line 1, the phrase “the latch mechanism associated with” should be changed to “the latch mechanism of,” in line 3 a comma should be inserted after the phrase “a striker release position,” in line 4, commas should be inserted before and after the phrase “and two distinct striker capture positions,” in line 11, a comma should be inserted after the phrase “a ratchet holding position,” in line 12, a comma should be inserted after the phrase “its primary striker capture position,” and in line 13, the phrase “the movement” should be changed to “movement.”
In regards to claim 3, line 3, the phrase “to ratchet releasing position” should be changed to “to its ratchet releasing position.”
In regards to claim 4, line 2, the phrase “wherein actuation” should be changed to “wherein the actuation,” in lines 5 and 6, the phrase “to provide a power cinch function” should be changed to “thereby cinching the latch mechanism so as to provide a power cinch function.”
In regards to claim 5, line 1, the phrase “wherein actuation” should be changed to “wherein the actuation,” in line 4, the phrase “to provide a power opening function” should be changed to “thereby opening the latch mechanism so as to provide a power opening function.”
In regards to claim 8, lines 3 and 4, the phrase “interconnects the driven pulley to the power actuator” should be changed to “interconnects the driven pulley to the drive pulley.”
In regards to claim 11, the claim should read as follows after the preamble: wherein in response to the rotation of the ratchet from the striker release position to the secondary striker capture position, the method further comprises positioning a pawl of the latch mechanism to a first ratchet holding position against the ratchet to block rotation of the ratchet toward the striker release position; 32Atty. Docket No. 028925-00623/711293USin response to the rotation of the ratchet from the secondary striker capture position to the primary striker capture position, the method further comprises positioning the pawl in a second ratchet position to block rotation of the ratchet toward the striker release position; and prior to the rotation of the latch cinch mechanism in the second direction, the method further comprises positioning the pawl in a ratchet releasing position to allow the ratchet to rotate toward the striker release position.”
In regards to claim 12, line 7, the word “and” should be inserted after the phrase “door opening condition of the latch mechanism.”
In regards to claim 13, the claim should read as follows after the preamble: “wherein prior to receiving the first signal, the method further comprises rotating a ratchet of the latch mechanism from a striker release position to a secondary striker capture position and, in response thereto, positioning a pawl of the latch mechanism in a first ratchet holding position; in response to the actuation of the power actuator in the first direction, the method further comprises rotating the ratchet from the secondary striker capture position to a primary striker capture position;33Atty. Docket No. 028925-00623/711293US prior to receiving the second signal, the method further comprises rotating the pawl to a ratchet releasing position; and in response to the actuation of the power actuator in the second direction, the method further comprises rotating the ratchet from the primary striker capture position toward the striker release position.”
In regards to claim 14, line 4, the phrase “a second ratchet position indicating” should be changed to “a second ratchet position signal indicating that.”
In regards to claim 15, the claim should read as follows after the preamble: “wherein in response to the operation of the latch cinch mechanism and the cinching the latch mechanism, the method further comprises actuating the power actuator in the second direction and positioning the latch cinch mechanism in a rest position; and in response to the operation of the latch cinch mechanism and the opening the latch mechanism, the method further comprises actuating the power actuator in the first direction and positioning the latch cinch mechanism in the rest position.”
In regards to claim 16, line 3, the phrase “in response to rotating” should be changed to “in response to the rotation,” and in line 4, the phrase “in response to rotating” should be changed to “in response to the rotation.”
In regards to claim 17, line 4, the phrase “a first direction” should be changed to “a first ratchet direction,” in line 6, the phrase “a second direction” should be changed to “a second ratchet direction,” in line 9, a comma should be inserted after the phrase “a first direction,” in line 10, the phrase “its first direction” should be changed to “the first ratchet direction,” in line 11, a comma should be inserted after the phrase “a second direction,” and in line 12, the phrase “its second direction” should be changed to “the second ratchet direction.”  This language is suggested to ensure a distinction between the first and second directions of the latch cinch mechanism and the first and second directions of the ratchet.
In regards to claim 19, line 3, the phrase “the first and second directions” should be changed to “the first and second ratchet directions.”
In regards to claim 20, lines 3 and 4, each instance of the phrase “the second direction” should be changed to “the second ratchet direction,” and in line 5, the phrase “the first direction” should be changed to “the first ratchet direction.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 11, 13-15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, lines 1 and 2, the phrase “the latch mechanism associated with the closure latch assembly” contradicts the language of claim 1, which recites that the latch mechanism is part of the closure latch assembly.  The claim will be examined as reciting that the latch mechanism is part of the closure latch assembly.  See claim objection above.
Claim 2 recites the limitation "the movement of the ratchet" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 4, line 2, the relationship between the “actuation” of the power actuator in the first direction, as recited in claim 1, and the “actuation” of the power actuator in the first direction, as recited in line 2 of claim 4, is unclear from the claim language.  It is understood from the specification that the actuation of the power actuator in the first direction of claim 4 is equivalent to the actuation of the power actuator in the first direction of claim 1, and will be examined as such.  See claim objection above.
In regards to claim 4, the relationship between the “cinching” of the latch mechanism, as recited in claim 1, and the “power cinch function” of claim 4 is unclear from the claim language.  It is understood from the specification that the cinching of the latch mechanism provides the power cinch function, and will be examined as such.  See claim objection above.
In regards to claim 5, line 1, the relationship between the “actuation” of the power actuator in the second direction, as recited in claim 1, and the “actuation” of the power actuator in the second direction, as recited in line 1 of claim 5, is unclear from the claim language.  It is understood from the specification that the actuation of the power actuator in the second direction of claim 5 is equivalent to the actuation of the power actuator in the second direction of claim 1, and will be examined as such.  See claim objection above.
In regards to claim 5, the relationship between the “opening” of the latch mechanism, as recited in claim 1, and the “power opening function” of claim 5 is unclear from the claim language.  It is understood from the specification that the opening of the latch mechanism provides the power opening function, and will be examined as such.  See claim objection above.
In regards to claim 8, it is unclear how the cable assembly interconnects the driven pulley to the power actuator, when it is understood from the specification that the cable assembly interconnects the driven pulley to the drive pulley, and will be examined as such.  See claim objection above.
In regards to claim 11, line 2, the relationship between the “rotating the ratchet,” as recited in claim 11, and the “rotating the ratchet from the striker release position to the secondary striker capture position,” as recited in claim 10, is unclear from the claim language.  It is understood from the specification that the rotation of the ratchet in line 2 of claim 11 is equivalent to the rotation of the ratchet in lines 5 and 6 of claim 10, and will be examined as such.  See claim objections above.
In regards to claim 11, line 5, the relationship between the “rotating the ratchet,” as recited in claim 11, and the “rotating the ratchet from the secondary striker capture position to the primary striker capture position,” as recited in claim 10, is unclear from the claim language.  It is understood from the specification that the rotation of the ratchet in line 5 of claim 11 is equivalent to the rotation of the ratchet in lines 7 and 8 of claim 10, and will be examined as such.  See claim objections above.
In regards to claim 11, line 8, the relationship between the “rotating the latch cinch mechanism in the second direction,” as recited in claim 11, and the “rotating the latch cinch mechanism in the second direction,” as recited in claim 10, is unclear from the claim language.  It is understood from the specification that the rotation of the latch cinch mechanism in line 8 of claim 11 is equivalent to the rotation of the latch cinch mechanism in line 9 of claim 10, and will be examined as such.  See claim objections above.
In regards to claim 13, line 5, the relationship between the “actuating the power actuator in the first direction,” as recited in claim 13, and the “actuating the power actuator in a first direction,” as recited in claim 9, is unclear from the claim language.  It is understood from the specification that the actuation of the power actuator in the first direction, as recited in claim 13, is equivalent to the actuation of the power actuator in the first direction, as recited in claim 9, and will be examined as such.  See claim objections above.
In regards to claim 13, the relationship between the “ratchet” in line 5 and the “ratchet” in line 2 is unclear from the claim language.  It is understood that the device includes a single ratchet, and therefore, the ratchet of line 5 is equivalent to the ratchet of line 2 and will be examined as such.  See claim objection above.
In regards to claim 13, line 8, the relationship between the “actuating the power actuator in the second direction,” as recited in claim 13, and the “actuating the power actuator in a second direction,” as recited in claim 9, is unclear from the claim language.  It is understood from the specification that the actuation of the power actuator in the second direction, as recited in claim 13, is equivalent to the actuation of the power actuator in the second direction, as recited in claim 9, and will be examined as such.  See claim objections above.
In regards to claim 15, line 2, the relationship between the “operating the latch cinch mechanism and cinching the latch mechanism,” as recited in claim 15, and the “operating the latch cinch mechanism and cinching the latch mechanism,” as recited in claim 9, is unclear from the claim language.  It is understood from the specification that the operation of the latch cinch mechanism and the cinching of the latch mechanism in line 2 of claim 15 is equivalent to the operation of the latch cinch mechanism and the cinching of the latch mechanism in lines 7 and 8 of claim 9, and will be examined as such.  See claim objections above.
In regards to claim 15, line 5, the relationship between the “operating the latch cinch mechanism and opening the latch mechanism,” as recited in claim 15, and the “operating the latch cinch mechanism and opening the latch mechanism,” as recited in claim 9, is unclear from the claim language.  It is understood from the specification that the operation of the latch cinch mechanism and the opening of the latch mechanism in line 5 of claim 15 is equivalent to the operation of the latch cinch mechanism and the cinching of the latch mechanism in lines 9 and 10 of claim 9, and will be examined as such.  See claim objections above.
In regards to claim 16, line 3, the relationship between the “rotating the latch cinch mechanism in the first direction,” as recited in claim 16, and the “rotating of the latch cinch mechanism in the first direction,” as recited in claim 10, is unclear from the claim language.  It is understood from the specification that the rotation of the latch cinch mechanism in the first direction of claim 16 is equivalent to the rotation of the latch cinch mechanism in the first direction of claim 10, and will be examined as such.  See claim objection above.
In regards to claim 16, line 4, the relationship between the “rotating the latch cinch mechanism in the second direction,” as recited in claim 16, and the “rotating of the latch cinch mechanism in the second direction,” as recited in claim 10, is unclear from the claim language.  It is understood from the specification that the rotation of the latch cinch mechanism in the second direction of claim 16 is equivalent to the rotation of the latch cinch mechanism in the second direction of claim 10, and will be examined as such.  See claim objection above.
In regards to claim 19, line 3, it is unclear to which “first and second directions” the claim refers.  It is understood from the specification that the first and second directions of claim 19 refer to first and second directions of the ratchet, not the latch cinch mechanism, or first and second ratchet directions (see objections to claim 17 in Paragraph 2l of the current Office Action), and will be examined as such.  See claim objection above.
In regards to claim 20, lines 3-5, it is unclear to which “second direction” and “first direction” the claim refers.  It is understood from the specification that the first and second directions of claim 20 refer to first and second directions of the ratchet, not the latch cinch mechanism, or first and second ratchet directions (see objections to claim 17 in Paragraph 2l of the current Office Action), and will be examined as such.  See claim objections above.
In regards to claims 3-7 and 14, these claims have been rejected under 35 U.S.C. 112(b) because they depend from claims 2, 13, and 17.
Claim Interpretation
In regards to claims 1 and 9, the phrase “open the latch mechanism” seems to suggest that the actuation of the power actuator in the second direction causes an unlatching of the latch mechanism, which does not coincide with the specification.  For examination purposes, the phrase “open the latch mechanism” will be given a broad interpretation to include that the “opening” of the latch mechanism is either unlatching of the latch mechanism or moving at least one component of the latch mechanism, such as a ratchet, to an open position.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garnault (FR 2726849 A1).
In regards to claim 1, Garnault discloses a power door for a motor vehicle closure system, comprising: a door (lines 97-99 of the Computer Generated Translation) moveable with respect to a vehicle body between an open position (corresponding to the release of the striker 2 from the ratchet 1, Figures 3 and 4 and lines 158-176 of the Computer Generated Translation) and a fully-closed position (corresponding to the striker 2 being completely engaged with the ratchet 1, Figures 1); a closure latch assembly (Figure 1 and unshown components associated with) mounted to the door and having a latch mechanism 1, 7 and a latch cinch mechanism 8, 12; and an actuator assembly mounted to the door (motorized mechanism connected to component 8, Lines 107-111 of the Computer Generated Translation) and having a power actuator (electric motor and wheel 19, Lines 107-111 of the Computer Generated Translation) operatively connected to the latch cinch mechanism, wherein actuation of the power actuator in a first direction (direction corresponding to direction G6, G7, and G10) functions to cause the latch cinch mechanism to cinch the latch mechanism (Figures 9 and 12-14 and Lines 255-258 and 274-296 of the Computer Generated Translation) and actuation in a second direction (direction corresponding to directions F1, F4, F5, and F6) functions to open the latch mechanism (Figures 2-4 and Lines 146-173 of the Computer Generated Translation).
In regards to claim 2, Garnault discloses that the latch mechanism of the closure latch assembly comprises: a ratchet 1 moveable between a striker release position (Figure 4), whereat the ratchet is positioned to release a striker 2 mounted to the vehicle body, and two distinct striker capture positions,  whereat the ratchet is positioned to retain the striker, wherein the two distinct striker capture positions include a secondary striker capture position (Figure 8) when the door is located in a partially-closed position and a primary striker capture position (Figure 13) when the door is located in its fully-closed position; a ratchet biasing member for normally biasing the ratchet toward its striker release position (component 8 and/or the seal between the door and the vehicle body biasing or urging the ratchet toward the striker release position, Lines 238-240 of the Computer Generated Translation);29Atty. Docket No. 028925-00623/711293US a pawl 7 moveable between a ratchet holding position (Figures 1 and 13) whereat the pawl is positioned to hold the ratchet in its primary striker capture position and a ratchet releasing position (Figure 2) whereat the pawl is located to permit the movement of ratchet to its striker release position; and a pawl biasing member (spring in Lines 130-133 of the Computer Generated Translation) for normally biasing the pawl toward its ratchet holding position.
In regards to claim 3, Garnault discloses that the closure latch assembly further comprises a latch release mechanism (Lines 142-144 of Computer Generated Translation) operable to selectively move the pawl from its ratchet holding position to its ratchet releasing position (moves or causes the pawl to move via actuation of the actuator assembly).
In regards to claim 4, Garnault discloses that the latch cinch mechanism includes a rotatable ratchet lever 8 having a cinch cam (end of slot 9 abutting against lug 10, Figure 13) and an ice breaker cam (end of slot 9 abutting against lug 10, Figure 5), wherein the actuation of the power actuator in the first direction causes rotation of the ratchet lever in a cinching direction (direction equivalent to G6, G7, and G10) for causing the cinch cam to engage the ratchet and forcibly rotate the ratchet from its secondary striker capture position into its primary striker capture position, thereby cinching the latch mechanism so as to provide a power cinch function (Figures 12-14).
In regards to claim 5, Garnault discloses that the actuation of the power actuator in the second direction causes rotation of the ratchet lever in an opening direction (direction equivalent to F1, F4, F5, and F6) for causing the ice breaker cam to engage the ratchet and forcibly rotate the ratchet from its primary striker capture position to its striker release position, thereby opening the latch mechanism so as to provide a power opening function (Figures 2-4). 
In regards to claim 6, Garnault discloses that the ratchet lever is rotatable in the cinching direction from a rest position (Figures 1, 6, and 8) to a cinch-actuated position (Figure 9) to provide the power cinch function, and wherein the ratchet lever is rotatable in the opening direction from the rest position (Figure 1) to an ice break-actuated position (Figure 3) to provide the power opening function.
In regards to claim 7, Garnault discloses that the power actuator is operable to rotate the ratchet lever from its cinch-actuated position to its rest position upon completion of the power cinch function (movement from Figure 13 to Figure 14), and wherein the power actuator is operable to rotate the ratchet lever from its ice breaker-actuated position to its rest position upon completion of the power opening function (movement from Figure 5 to Figure 6).
In regards to claim 9, Garnault discloses a method for operating a power door (lines 97-99 of the Computer Generated Translation) for a motor vehicle closure system, the method comprising the steps of: providing a closure latch assembly (Figure 1) mounted to the power door, the closure latch assembly having a latch mechanism 1, 7 and a latch cinch mechanism 8, 12; providing a cinch assembly mounted to the door (motorized mechanism connected to component 8, Lines 107-111 of the Computer Generated Translation), the cinch assembly having a power actuator (electric motor and wheel 19, Lines 107-111 of the Computer Generated Translation) operatively connected to the latch cinch mechanism; 31Atty. Docket No. 028925-00623/711293USactuating the power actuator in a first direction (direction corresponding to direction G6, G7, and G10) and, in response thereto, operating the latch cinch mechanism and cinching the latch mechanism (Figures 9 and 12-14 and Lines 255-258 and 274-296 of the Computer Generated Translation); and actuating the power actuator in a second direction (direction corresponding to directions F4, F5, and F6) and, in response thereto, operating the latch cinch mechanism and opening the latch mechanism (Figures 2-4 and Lines 146-173 of the Computer Generated Translation).
In regards to claim 10, Garnault discloses that the method further comprises: receiving a striker 2 in the latch mechanism of the closure latch assembly, wherein the latch mechanism includes a ratchet 1 rotatable between a striker release position (Figure 4), a secondary striker capture position (Figure 8), and a primary striker capture position (Figure 13); rotating the ratchet from the striker release position to the secondary striker capture position (Figures 8, 9, and 12-14); rotating the latch cinch mechanism in the first direction and, in response thereto, rotating the ratchet from the secondary striker capture position to the primary striker capture position (Figures 8, 9, and 12-14); rotating the latch cinch mechanism in the second direction and, in response thereto, rotating the ratchet from the primary striker capture position toward the striker release position; and rotating the ratchet to the striker release position (Figures 1-4).
In regards to claim 11, Garnault discloses that in response to the rotation of the ratchet from the striker release position to the secondary striker capture position, the method further comprises positioning a pawl 7 of the latch mechanism to a first ratchet holding position (Figure 8) against the ratchet to block rotation of the ratchet toward the striker release position; 32Atty. Docket No. 028925-00623/711293USin response to the rotation of the ratchet from the secondary striker capture position to the primary striker capture position, the method further comprises positioning the pawl in a second ratchet position (Figure 13) to block rotation of the ratchet toward the striker release position; and prior to the rotation of the latch cinch mechanism in the second direction, the method further comprises positioning the pawl in a ratchet releasing position (Figure 2) to allow the ratchet to rotate toward the striker release position.
In regards to claim 12, Garnault discloses that at a latch controller (lock management module, Lines 251-254 of the Computer Generated Translation), receiving a first signal from one or more sensors indicating a door closing condition of the latch mechanism (Lines 61-64, 142-145, and 251-254 of the Computer Generated Translation); in response thereto, sending a first command from the latch controller to the power actuator to actuate the power actuator in the first direction (Lines 251-254 of the Computer Generated Translation); at the latch controller, receiving a second signal from the one or more sensors indicating a door opening condition of the latch mechanism (inherent sensor or sensors for detecting the access key or interactive badge, Lines 61-64 and 142-145 of the Computer Generated Translation); and in response thereto, sending a second command from the latch controller to the power actuator to actuate the power actuator in the second direction (Lines 142-176 of the Computer Generated Translation).
In regards to claim 15, Garnault discloses that in response to the operation of the latch cinch mechanism and the cinching the latch mechanism, the method further comprises actuating the power actuator in the second direction and positioning the latch cinch mechanism in a rest position (actuating the power actuator in the second direction to cause corresponding movement of component 8 in direction G13 in Figure 14); and in response to the operation of the latch cinch mechanism and the opening the latch mechanism, the method further comprises actuating the power actuator in the first direction and positioning the latch cinch mechanism in the rest position (actuating the power actuator in the first direction to cause corresponding movement of component 8 in the direction G1 in Figure 6).
In regards to claim 16, Garnault discloses that the ratchet includes a lug 10 and the latch cinch mechanism includes a ratchet lever 8 having a cinch cam (end of slot 9 abutting against lug 10, Figure 13) and an ice breaker cam (end of slot 9 abutting against lug 10, Figure 5), wherein the cinch cam contacts the lug in response to rotating the latch cinch mechanism in the first34Atty. Docket No. 028925-00623/711293US direction (Figure 13) and the ice breaker cam contacts the lug in response to rotating the latch cinch mechanism in the second direction (Figure 5).
In regards to claim 17, Garnault discloses a system for operating a motor vehicle closure system, the system comprising: a closure latch assembly (Figure 1) having a latch mechanism 1, 7 and a latch cinch mechanism 8, 12; the latch mechanism including a ratchet 1 moveable in a first ratchet direction G6, G7, and G10 from a striker release position (Figure 4), to a secondary striker capture position (Figure 8), and to a primary striker capture position (Figure 13), and moveable in a second direction F1, F4, F5, F6, and F7 opposite the first direction; the latch mechanism including a pawl 7 moveable between a ratchet holding position (Figures 1, 8, 13, and 14) and a ratchet releasing position (Figure 2); the latch cinch mechanism operable in a first direction (direction corresponding to direction G6, G7, and G10) causing movement of the ratchet in the first ratchet direction (Figures 9 and 12-14 and Lines 255-258 and 274-296 of the Computer Generated Translation); and the latch cinch mechanism operable in a second direction (direction corresponding to direction F1, F4, F5, F6, and F7) causing movement of the ratchet in the second ratchet direction (Figures 2-4 and Lines 146-173 of the Computer Generated Translation).
In regards to claim 18, Garnault discloses a power actuator (electric motor and wheel 19, Lines 107-111 of the Computer Generated Translation) operatively coupled to the latch cinch mechanism; a controller (lock management module, Lines 251-254 of the Computer Generated Translation) in communication with the power actuator ; and one or more sensors in communication with the controller (Lines 251-254 of the Computer Generated Translation); wherein the controller is configured to send command signals to the power actuator in response to receiving signals from the one or more sensors indicating relative positions of the ratchet and pawl (Lines 251-254 of the Computer Generated Translation).
In regards to claim 19, Garnault discloses that the latch cinch mechanism includes a ratchet lever 8 and the ratchet includes a lug 10, wherein the ratchet lever engages the lug to cause movement of the ratchet in both the first and second ratchet directions (Figures 2-14).
In regards to claim 20, Garnault discloses that the pawl is biased toward the ratchet holding position (biased by a spring, Lines 130-133 of the Computer Generated Translation) and the ratchet is biased toward the striker release position (biased or urged by component 8 and the seal of the door, Lines 238-240 of the Computer Generated Translation), wherein the pawl blocks the ratchet from movement in the second ratchet direction when the pawl is in the ratchet holding position (Figure 1), wherein the pawl permits movement of the ratchet in the second ratchet direction when the pawl is in the ratchet releasing position (Figure 2), and wherein the ratchet is moveable in the first ratchet direction when the pawl is in both the ratchet holding position and the ratchet releasing position (apparent from Figures 12-14 that the ratchet is moveable in the first direction from the secondary striker capture position to the primary capture position and apparent from Figure 2 that when the pawl is released from engagement with the ratchet, the ratchet is free to move in the first and second ratchet directions because it is no longer blocked by the pawl).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnault (FR 2726849 A1) in view of Pajak et al. (DE 10242830 A1).  Garnault discloses the power door as applied to claims 1-7 above, but fails to disclose that the ratchet lever is fixed for rotation to a driven pully, wherein the latch cinch mechanism includes a drive pulley that is rotatably drive by the power actuator, and wherein a cable assembly interconnects the driven pulley to the drive pulley.  Pajak teaches a lever 29 (Figure 18) fixed for rotation to a driven pulley 28 that is interconnected to a drive pulley 10 by a cable assembly 27 (Merriam-Webster’s Dictionary defines the term “cable” as “something resembling or fashioned like a cable,” with belt drive 27 resembling or fashioned like a cable), with the drive pulley being rotatably driven by a power actuator 1, 1’ (as a unit).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize a drive pulley, driven pulley, cable assembly system to transfer motion from the power actuator of Garnault to the ratchet lever, so as to allow the actuator assembly to be located remotely from the closure latch assembly.
Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claim 13.
In regards to claim 13, Garnault (FR 2726849 A1) fails to disclose that prior to receiving the second signal, the method further comprises rotating the pawl to a ratchet releasing position.  The second signal of Garnault causes the power actuator to rotate the pawl to the ratchet releasing position (Figure 2).  The examiner can find no motivation to modify the device of Garnault without employing improper hindsight reasoning and without destroying the intended operation of the device.
Conclusion
50.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 18, 2022